 


 HCON 27 ENR: Permitting the remains of the late United States Capitol Police Officer William F. Evans to lie in honor in the rotunda of the Capitol.
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Seventeenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. CON. RES. 27 


April 12, 2021
Agreed to
 
CONCURRENT RESOLUTION 
Permitting the remains of the late United States Capitol Police Officer William F. Evans to lie in honor in the rotunda of the Capitol. 
 
 
That the remains of the late United States Capitol Police Officer William F. Evans shall be permitted to lie in honor in the rotunda of the Capitol on April 13, 2021, and the Architect of the Capitol, under the direction of the Speaker of the House of Representatives and the President pro tempore of the Senate, shall take all necessary steps for the accomplishment of that purpose.   Clerk of the House of Representatives.Secretary of the Senate. 